DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 19 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/20 and 05/08/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is less than 50 words in length and discloses language such as “This relates to” which should be avoided.

Claim Objections
Claims 10 - 15 objected to because of the following informalities:  
As to claim 10, line 7, “the determined condition” has improper antecedent basis.	As to claims 11 – 15, they are objected for the same reason above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 16, it is directed to a system.  However, it tries to identify steps of a method; see “said method comprising” in line 2.
As to claims 17 – 19, they are rejected for the same reason as their independent claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 9 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As to claim 1, it is redirected to a system claim.  The claimed system only comprises “modules” which are described as being “program modules” in the specification (para. 0019 and 0021) which means the claimed “computer system” comprises only software which are non-statutory.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8, 10 – 14, and 16 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brookfield, (US PUB 2016/0224995) in view of Blumrich et al., (US PUB 2009/0006672 hereinafter Blumrich).

As to claim 1, Brookfield teaches a computer system for testing an external computer program process (“….electronic trading device…” para. 0029) interacting with an agent based simulation process (“simulation on a trading system” title, abstract, and para. 0029) comprising: 
a module adapted by logic to receive at least one order data messages from the external program process (“…receive, arrange and display market data in one or more trading windows…” para. 0041) and to store the received at least one order data messages in a buffer location (“…The market data may be recorded, logged, saved, tracked, or otherwise stored by a trading device, a gateway, an order server, a simulation server, etc. Market data may include "real" or actual trading data that is saved for later simulation for one or more tradable objects…” para. 0098) and (“…For example, where a simulation or replay is of market data buffered from 9:00 am to 4:00 pm and the replay of that buffered market data begins at 1:01:02 pm in the afternoon, events happening at 9:01 am in the market data recording are to be replayed at 1:02:02 pm in the simulation…” para. 0104); 
a module adapted by logic to determine that the simulation process (“simulation on a trading system…” para. 0029) simulating a time step (“A delta represents a difference between states of data. For example, a delta may be a difference between a most recent previous state of a data source and a current state of the data source. A delta also or alternatively may be a difference between current state of the data source and a known or recorded state of the data source at a prior point in time…” para. 0086) and in dependence thereon, incrementing a data value representing the current time step to a next time step (“…Accordingly, a current state of the data source at a time t may be determined as illustrated in Equation (1): 
Current State(t)=S.sub.R+.DELTA..sub.1+.DELTA..sub.2+ . . . +.DELTA..sub.t Eq. (1), 
; 
a module adapted by logic to broadcast the simulation results to the external program (“…enable update of displayed simulation market data…” para. 0125 - 0127); and
a module adapted by logic to transmit the order data messages stored in the buffer location to the simulation process (“…saved for later simulation for one or more tradable objects…” para. 0098) in order that the simulation process calculate its output for the next time step (“…Result(s) of operating on the input data are provided to the output 930…” para. 0130).
Brookfield does not but Blumrich teaches
has completed (“…This output signal indicates that all events present when the timestamp was asserted have completed” para. 0019 and 0062) and then clear the transmitted order data messages from the buffer (“…The amt_txfrd bus and data_txfrd signal are standard signals derived from within the CLM 14. When data_txfrd is asserted (TRUE) then in that particular cycle amt_txfrd bytes was transferred between the Completion FIFO 18 and the designated inter-connect (in the case of a write, from the FIFO 18 to the inter-connect). Data_txfrd is ANDed with a signal called gnt_wr which indicates that a write operation is currently being performed” para. 0033).


As to claim 2, Brookfield modified by Blumrich teaches the system of Claim 1 Brookfield teaches where the simulation process operates asynchronously to the external program (“…saved for later simulation for one or more tradable objects…” para. 0098) and (“…A replay or simulation driver 1016 uses time synchronization data in conjunction with the market replay data to simulate a market data flow at a correct time offset. For example, where a simulation or replay is of market data buffered from 9:00 am to 4:00 pm and the replay of that buffered market data begins at 1:01:02 pm in the afternoon…” para. 0141).  

As to claim 3, Brookfield modified by Blumrich teaches the system of Claim 1 Brookfield teaches further comprising: 
A module adapted by logic to provide a time step to the external program and the simulation process (“A delta represents a difference between states of data. For example, a delta may be a difference between a most recent previous state of a data source and a current state of the data source. A delta also or alternatively may be a difference between current state of the data source and a known or recorded state of 
Current State(t)=S.sub.R+.DELTA..sub.1+.DELTA..sub.2+ . . . +.DELTA..sub.t Eq. (1), 
where S.sub.R represents a snapshot of the data source (e.g., recorded market data) taken prior to time t, and .DELTA..sub.1 through .DELTA..sub.t each represent a delta at a point in time since that most recent snapshot. Thus, market data may be recorded and used for simulation. Changes to the market due to trade orders executed in simulation may be reflected, for example, as deltas with respect to a recorded data snapshot” para. 0086);
Brookfield does not but Blumrich teaches
where the simulation process is further adapted by logic to complete the time step and referenced by the time step signal and then transmit a message to the time step module that the simulation process is complete (“…Data_txfrd is ANDed with a signal called gnt_wr which indicates that a write operation is currently being performed” para. 0033) and (“…trans_done--a signal…” para. 0047) and Data_txfrd is ANDed with a signal called gnt_wr which indicates that a write operation is currently being performed.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Brookfield by adopt the teachings of Blumrich because Blumrich would transfer data out of the FIFO buffer when operation is complete to deliver and clear message data as common in message queue operation (para. 0033).

As to claim 4, Brookfield modified by Blumrich teaches the system of Claim 2 Brookfield teaches where the determining module is further adapted by logic to determine that the simulation process has entered a steady state (“…In the simulation mode, the trading system 100, 200 utilizes components of the active trading environment (e.g., trading device 210, gateway or order server 220, data feeds, etc.), operating instead on a recorded data feed with a simulated exchange server such that actual orders are not actually communicated with an electronic exchange as live trades with respect to real time market data” para. 0097).  

As to claim 5, Brookfield modified by Blumrich teaches the system of Claim 3 Brookfield does not but Blumrich teaches where the time step module is further adapted by logic to increment the time step signal upon determining the logical condition that the simulation process has completed processing the current time step (“…A counter mechanism generates an output signal indicating that all of the coherence event signals present in the queue structure at the time of receipt of the timestamp signal have been dequeued …” abstract and para. 0024).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Brookfield by adopt the teachings of Blumrich because Blumrich’s counter would help to track to make sure all processes in the queue are processed/completed (para. 0024).

As to claim 6, Brookfield modified by Blumrich teaches the system of Claim 3 Brookfield teaches further comprising a module adapted by logic to modify the period of time corresponding to the time step in dependence on the number of order messages stored in the buffer (“…For example, where a subsequent market data feed recording is provided in an additional snapshot (e.g., after an elapsed period of time, a simulation server provides an updated market data feed recording), the stored delta(s) are applied to that updated snapshot” para. 0103).  

As to claim 8, Brookfield modified by Blumrich teaches the system of Claim 3 Brookfield teaches where the length of the time step encompasses a single order event in the buffer (“A delta represents a difference between states of data. For example, a delta may be a difference between a most recent previous state of a data source and a current state of the data source. A delta also or alternatively may be a difference between current state of the data source and a known or recorded state of the data source at a prior point in time. Accordingly, a current state of the data source at a time t may be determined as illustrated in Equation (1): 
Current State(t)=S.sub.R+.DELTA..sub.1+.DELTA..sub.2+ . . . +.DELTA..sub.t Eq. (1), 
where S.sub.R represents a snapshot of the data source (e.g., recorded market data) taken prior to time t, and .DELTA..sub.1 through .DELTA..sub.t each represent a delta at a point in time since that most recent snapshot. Thus, market data may be recorded and used for simulation. Changes to the market due to trade orders executed ;
 Brookfield does not but Blumrich teaches
signal (“…Data_txfrd is ANDed with a signal called gnt_wr which indicates that a write operation is currently being performed” para. 0033) and (“…trans_done--a signal…” para. 0047) and Data_txfrd is ANDed with a signal called gnt_wr which indicates that a write operation is currently being performed.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Brookfield by adopt the teachings of Blumrich because Blumrich would provide signal to indicate completion of operation to be ready for next operation (para. 0033).

As to claim 10, Brookfield teaches a method executed by a computer system for using a simulation process (“simulation on a trading system” title, abstract, and para. 0029) to test an external computer program (“…electronic trading device…” para. 0029) interfacing with the simulation process comprising: 
Storing in a buffer data output by the computer program that is input for the simulation (“…The market data may be recorded, logged, saved, tracked, or otherwise stored by a trading device, a gateway, an order server, a simulation server, etc. Market data may include "real" or actual trading data that is saved for later simulation for one or more tradable objects…” para. 0098) and (“…For example, where a simulation or replay is of market data buffered from 9:00 am to 4:00 pm and the replay ; 
Determining whether either the simulation process executing a current time step (“A delta represents a difference between states of data. For example, a delta may be a difference between a most recent previous state of a data source and a current state of the data source. A delta also or alternatively may be a difference between current state of the data source and a known or recorded state of the data source at a prior point in time…” para. 0086); 
Transmitting to a third synchronizing process the determined condition (“…The new snapshot of the recorded market data may be adjusted, for example, by a most recent delta from the previous snapshot. For example, where a subsequent market data feed recording is provided in an additional snapshot (e.g., after an elapsed period of time, a simulation server provides an updated market data feed recording), the stored delta(s) are applied to that updated snapshot…” para. 0103);
Brookfield does not but Blumrich teaches
Commencing execution of the next time step upon determining that the  process has completed executing the current time step (“…The amt_txfrd bus and data_txfrd signal are standard signals derived from within the CLM 14. When data_txfrd is asserted (TRUE) then in that particular cycle amt_txfrd bytes was transferred between the Completion FIFO 18 and the designated inter-connect (in the case of a write, from the FIFO 18 to the inter-connect). Data_txfrd is ANDed with a signal called gnt_wr which indicates that a write operation is currently being performed” para. 0033).


As to claim 11, Brookfield modified by Blumrich teaches the method of Claim 10 further comprising Brookfield teaches: 
Broadcasting the simulation output of the completed time step to the computer program (“…Result(s) of operating on the input data are provided to the output 930…” para. 0130); and 
Calculating by the simulation process, the simulation output of the next time step using the buffered input (“…where a subsequent market data feed recording is provided in an additional snapshot (e.g., after an elapsed period of time, a simulation server provides an updated market data feed recording), the stored delta(s) are applied to that updated snapshot. By applying delta to the updated snapshot, an effect of trade activity in the simulation may be maintained…” para. 0103).  

As to claim 12, Brookfield modified by Blumrich teaches the method of Claim 10 Brookfield teaches where a time length corresponding to the time step is sufficiently short that the buffered input contains only one event (“…The simulator 1016 maintains a liquidity impairment delta at each price tier for a duration of the replay, which can reduce an effective volume at that tier to zero at minimum…” para. 0156).  

As to claim 13, Brookfield modified by Blumrich teaches the method of Claim 10 Brookfield does not but Blumrich teaches where the length of the time step signal is dependent on the number of order events stored in the buffer (“…the timestamp signal is asserted at the start of a memory synchronization operation and, the output signal indicates that all coherence events present when the timestamp signal was asserted have completed…” abstract, para. 0022).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Brookfield by adopt the teachings of Blumrich because Blumrich would provide signal to indicate completion of operation (para. 0022).

As to claim 14, Brookfield modified by Blumrich teaches the method of Claim 10 Brookfield teaches where the step of determining whether the simulation process is completed is further comprised of determining whether the simulation process has entered a steady state (“…simulation mode or state…” para. 0097).  

As to claim 16, Brookfield modified by Blumrich teaches a computer system comprised of at least one computers for synchronizing a first (“….electronic trading device…” para. 0029) and second process, said method comprising: 
A first and second modules adapted by logic to (i) transmit to a third synchronizing process module a completed signal upon each respective process calculating its output for a time step (“…This output signal indicates that all events and (ii) wait to proceed to execute the next time step (“A delta represents a difference between states of data. For example, a delta may be a difference between a most recent previous state of a data source and a current state of the data source. A delta also or alternatively may be a difference between current state of the data source and a known or recorded state of the data source at a prior point in time…” para. 0086), where the first and second modules are further adapted by logic to transmit to the synchronizing process their data results for the time step (“…enable update of displayed simulation market data…” para. 0125 - 0127); 
in response to such detection, transmits data output from first process to the second process and data output from second process to the first process for executing the next time step (“…At the next quote update in the real market data, an available volume for that particular price tier may be re-quoted to be same as the available volume was before the trade order. In an open-ended simulation, the re-quote would therefore add liquidity at the end of the queue” para. 0088) and (“…For example, where a subsequent market data feed recording is provided in an additional snapshot (e.g., after an elapsed period of time, a simulation server provides an updated market data feed recording), the stored delta(s) are applied to that updated snapshot” para. 0103).  
Brookfield does not but Blumrich teaches
A synchronizing module adapted by logic to detect that both first and second processes have transmitted a completed signal for the current time step (“…The amt_txfrd bus and data_txfrd signal are standard signals derived from within the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Brookfield by adopt the teachings of Blumrich because Blumrich would transfer data out of the FIFO buffer when operation is complete to deliver and clear message data as common in message queue operation (para. 0033).

As to claims 17 - 19, see rejection for claims 12 - 14 above.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brookfield in view of Blumrich, as applied to claim 3, and further in view of Amos, (US PUB 2008/0243572).

As to claim 9, Brookfield modified by Blumrich teaches the system of Claim 3 Brookfield and Blumrich do not but Amos teaches where the actual time to execute the time step is less than the simulated length of the time step (“…This effectively allows playback speed of the event simulation to occur faster or slower than real -time event processing…” para. 0053).
.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brookfield in view of Blumrich, as applied to claim 10, and further in view of Lovas et al., (US PUB 2008/0243463 hereinafter Lovas).

As to claim 15, Brookfield modified by Blumrich teaches the method of Claim 10 Brookfield and Blumrich do not but Lovas teaches where the actual time to execute a time step is less than the simulated length of the time step (“…In concert and responsive to a signal from the simulation manager 120 on line 122, the exchange simulator 230 also modifies the rate at which input events are retrieved from the event store 140 and presented to the event processor 210. This effectively allows playback speed of the event simulation to occur faster or slower than real-time event processing…” para. 0045).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Brookfield and Blumrich by adopt the teachings of Lovas because Lovas would provide technique to provide flexibility to set execute time as desired (para. 0045).

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims”.

As to claim 7, Brookfield modified by Blumrich teaches do not teach the system of Claim 3 where the length of the time step signal is as long as the shortest latency period corresponding to a set of trader processes comprising the simulation process.  

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Coval, (US PUB 20040254876), discloses a method for simulating a financial market (title, abstract, and figures 1 – 3).
Hoare, II et al., (US PUB 2002/0133325), discloses a discrete event simulator (title, abstract, and figures 1 – 13).
Ouderkirk, (US PUB 2006/0274659), discloses a method for generating synthetic digital network traffic (title, abstract, and figures 1 – 5).




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/Examiner, Art Unit 2194              

/UMUT ONAT/Primary Examiner, Art Unit 2194